Exhibit 10.01

 

UNITED ONLINE, INC.


2005 MANAGEMENT BONUS PLAN

 

 

               I.               PURPOSES OF THE PLAN

 

                                1.01                         The United Online,
Inc. (“Company”) 2005 Management Bonus Plan (“Plan”) is established to promote
the interests of the Company by creating an incentive program to (i) attract and
retain employees who will strive for excellence, and (ii) motivate those
individuals to set and achieve above-average objectives by providing them with
rewards for contributions to the financial performance of the Company.

 

             II.               ADMINISTRATION OF THE PLAN

 

                                2.01                         The Plan is hereby
adopted by the Company’s Compensation Committee of the Board of Directors (the
“Committee”), and shall be administered by the Committee pursuant to the powers
provided to the Committee by the Board of Directors of the Company.

                                2.02                         The interpretation
and construction of the Plan and the adoption of rules and regulations for
administering the Plan shall be made by the Committee.  Decisions of the
Committee shall be final and binding on all parties who have an interest in the
Plan.

 

            III.               DETERMINATION OF PARTICIPANTS

 

                                3.01                         The following
individuals will participate in the Plan:  Mark R. Goldston, Charles S.
Hilliard, Frederic A. Randall, Jr., Gerald J. Popek, Jon O. Fetveit and Robert
J. Taragan.  An individual shall be eligible to participate in the Plan if
employed by the Company or any of its participating subsidiaries on the earlier
of March 1, 2006 or the date on which bonuses under this Plan are distributed. 
If an individual is not employed by the Company or a participating subsidiary on
such date, he will not eligible to receive a bonus under the Plan.  However, an
individual who is on a leave of absence or whose employment terminates and is
then re-hired in the same fiscal year may remain eligible at the discretion of
the Committee, and the Committee may provide a pro rata bonus.  In the event of
termination of an individual’s employment as a result of death or disability,
the Committee shall provide the individual or the individual’s estate with a pro
rata bonus.

 

                                3.02                         For purposes of the
Plan:

 

                                                                A.            An
individual shall be considered an employee for so long as such individual
remains employed by the Company or one or more subsidiary corporations.

 

                                                                B.           
Each corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company shall be considered to be a subsidiary of the
Company, provided each such corporation (other than the last corporation in the
unbroken chain)

 

--------------------------------------------------------------------------------


 

owns, at the time of determination, stock possessing more than fifty percent of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

            IV.               BONUS AWARDS

 

                                4.01                         No eligible
employee shall earn any portion of a bonus award made hereunder for any fiscal
year until December 31, 2005.

 

                                4.02                         The individual
bonus awards payable to the participants in the Plan for the 2005 Year shall be
based upon the Company’s success in achieving specified ADJUSTED OIBDA targets
(that is, targets tied to the Company’s operating income before depreciation and
amortization expenses and certain other expenses) determined by the Committee
for that fiscal year (“ADJUSTED OIBDA Targets”).  In determining whether the
Company has achieved the ADJUSTED OIBDA Targets, ADJUSTED OIBDA will be
determined consistent with the Company’s historical methodology for calculating
ADJUSTED OIBDA for financial reporting purposes; provided, however, (1) ADJUSTED
OIBDA shall be calculated before restructuring expenses, merger related
expenses, stock based compensation expenses and other expenses associated with
the relocation of the Company’s headquarters, (2) in determining whether the
Company has achieved an ADJUSTED OIBDA Target, any bonus amounts which accrue
under this Plan at that particular Target level shall not be included as an
expense in computing  ADJUSTED OIBDA, (3) any adjustments to ADJUSTED OIBDA
attributable to a change in accounting principles shall be excluded and (4) all
items of gain, loss or expense for such fiscal year determined to be
extraordinary or unusual in nature or infrequent in occurrence, or related to
the disposal of a segment of a business, shall be excluded from ADJUSTED OIBDA. 
In the event the Company acquires other companies or businesses during the 2005
fiscal year, the Committee shall use its discretion to determine the impact, if
any, such acquisitions should have on the ADJUSTED OIBDA Targets.  While the
bonuses shall be granted if the Company achieves the ADJUSTED OIBDA Targets, the
Committee may use its discretion to award bonuses based on criteria other than
the ADJUSTED OIBDA Targets if the Committee determines it to be appropriate
based on executive performance and other facts and circumstances, with the goal
being to reward performance based upon the Company’s objectives.

 

                                4.03                         The bonuses for
shall be based on a percentage of each individual’s base salary for fiscal
2005.  For Mark Goldston, he will receive a bonus equal to 35%, 50%, 60%, 70%,
80%, 90%, 100%, 110%, 120% or 125% of base if the Company achieves specified
ADJUSTED OIBDA Targets as determined by the Committee.  For the other eligible
participants, each will receive 25%, 40%, 50%, 60%, 70%, 80%, 90% or 100% of his
base if the Company achieves specified ADJUSTED OIBDA Targets as determined by
the Committee.  In the event the Company achieves ADJUSTED OIBDA that is in
between specified ADJUSTED OIBDA Targets, the Committee may use its discretion
to provide an individual an additional bonus, pro rata or otherwise, based on
the Company’s achievement.

 

                                4.04                         Following
completion of the bonus calculation referenced above, the Committee shall issue
a written report containing the final calculation.

 

2

--------------------------------------------------------------------------------


 

             V.               PAYMENT OF BONUS AWARDS

 

                                5.01                         Bonuses shall be
paid no later than March 1, 2006.  All payments under the Plan shall be subject
to the Company’s collection of all applicable federal, state and local income
and employment withholding taxes.

 


            VI.               GENERAL PROVISIONS

 

                                6.01                         The Plan shall
become effective when adopted by the Compensation Committee.  The Committee may
at any time amend, suspend or terminate the Plan, provided such action is
effected by written resolution and does not adversely affect rights and
interests of Plan participants.

                                6.02                         No amounts awarded
or accrued under this Plan shall actually be funded, set aside or otherwise
segregated prior to payment.  The obligation to pay the bonuses awarded
hereunder shall at all times be an unfunded and unsecured obligation of the
Company.  Plan participants shall have the status of general creditors and shall
look solely to the general assets of the Company for the payment of their bonus
awards.

 

                                6.03                         No Plan participant
shall have the right to alienate, pledge or encumber his/her interest in this
Plan, and such interest shall not (to the extent permitted by law) be subject in
any way to the claims of the employee’s creditors or to attachment, execution or
other process of law.

 

                                6.04                         Neither the action
of the Company in establishing the Plan, nor any action taken under the Plan by
the Committee, nor any provision of the Plan, shall be construed so as to grant
any person the right to remain in the employ of the Company or its subsidiaries
for any period of specific duration.  Rather, each employee will be employed
“at-will,” which means that either such employee or the Company may terminate
the employment relationship at any time for any reason, with or without cause,
subject in each case to any employment agreement between such person and the
Company.

 

                                6.05                         This is the full
and complete agreement between the eligible employees and the Company with
respect to incentive bonus compensation for the 2005 fiscal year. This Plan does
not supersede, but is supplemental to, any provisions of any employment
agreement to which any of the employees eligible under this Plan may be party. 
With respect to references to Annual Bonuses in the Employment Agreements for
Messrs. Goldston, Hilliard and Randall, for the purposes of such Agreements the
references to Annual Bonuses shall be deemed (A) for the purposes of Involuntary
Termination, the greater of (i) 100% with respect to Mr. Goldston and 75% with
respect to the other participants, of their then current salary or (ii) the
bonus received in the preceding year and (B) for the purposes of termination
without cause, 100% of then current salary for Mr. Goldston and 75% of then
current salary for the other participants.

 

3

--------------------------------------------------------------------------------

 